DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Domestic Benefit
	No claim to an application for domestic benefit. 
Foreign Priority
	No claims to an application for foreign priority. 
Information Disclosure Statement
The information disclosure statement submitted on 09/16/2019 was filed before first Office action. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered. 
Specification
The disclosure is objected to because of the following minor typographical informalities: 
Specification, page 17, paragraph 0062 states reference number “1164’” instead of “164’.”
Specification page 17, paragraph 0063 states, “the first second source/drain structures 168” instead of “the second source/drain structures 168.”   

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
-- GATE ALL AROUND TRANSISTOR SEMICONDUCTOR STRUCTURE INCLUDING SILICON LAYER AND METHOD FOR FORMING THE SAME USING SILICON GERMANIUM MASK LAYER--. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 is indefinite by lack of antecedent basis in reciting, “the first nanowire structure” when only “nanowire structures” are previously mentioned. It is confusing if the first nanowire structure is included in “nanowire structures.” For purpose of examination on the merits, the first nanowire structure is a nanowire structure from the previously defined nanowire structures. 
	Dependent claims 16-20 do not alleviate the indefiniteness from the independent claim and are rejected for incorporating the indefiniteness for claim 15.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US 2019/0074362 A1 to Lee et al. (“Lee”).
Regarding independent claim 15, Lee teaches in Figure 2 a semiconductor structure (see title: semiconductor device), comprising:
a substrate 100/100p (“substrate” and “fin-like protrusions”, respectively; ¶. 0034);
nanowire structures 110/210/310 (“wire patterns”; ¶. 0032. Also refer to paragraph 0029) formed over the substrate 100/100p;
a gate structure 120 (“gate electrode”; ¶. 0032) formed around the first nanowire structure 110/210/310;
a source/drain structure 150 (“semiconductor pattern”; see paragraph 0062: “150 may be included in a source/drain of the transistor which uses the first to third wire patterns 110, 210 and 310 as a channel region.”) formed adjacent to the gate structure 120;
a contact 170 (“contact”; ¶. 0032) formed over the source/drain structure 150; and
a Si layer (i.e., this layer may be three different embodiments: (1)-may be 171 that as stated in paragraphs 0066-0068 may be polysilicon / (2)-may be 191 that as stated in 
Regarding claim 19, Lee teaches inner spacers 141 (“inner spacers”; ¶. 0050) formed between the gate structure 120 and the source/drain structure 150, wherein a bottom surface of the Si layer (i.e., for this embodiment the claimed Si layer may be 142. As illustrated in Figure 2 the bottom of 142 is higher than the top surface of 141) is higher than top surfaces of the inner spacers 141.
Regarding claim 20, Lee teaches a silicide layer 160 (“silicide”; see paragraph 0032) formed over the source/drain structure 150, wherein a top surface (see Figure 2) of the silicide layer 160 is lower than a top surface of the Si layer (i.e., for this embodiment the claimed Si layer may be 171: the top surface of 171 is much higher in the vertical direction than 160).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US 2014/0151639 A1 to Chang et al. (“Chang”).
Regarding independent claim 15, Chang teaches in Figure 18B a semiconductor structure (see title: complimentary semiconductor field effect transistors), comprising:

nanowire structures 120N/230N (“nanowires”; ¶¶. 0091, 0105) formed over the substrate 10/14;
a gate structure 50a/52a / 50b/52b (“gate dielectric” and “gate electrode”, respectively; ¶¶. 0099, 0113) formed around (see Figure 18B) the first nanowire structure 120N/230N;
a source/drain structure 130S/130D / 230S/130D (“source region” and “drain region”, respectively; ¶¶. 0081, 0084) formed adjacent to the gate structure 50a/52a / 50b/52b;
a contact 92S/92D / 94S/94D (“source contact” and “drain contact”, respectively; ¶. 00131) formed over the source/drain structure 130S/130D / 230S/130D; and
a Si layer 40 (“fin-defining mask structures”; see paragraph 0074: in at least one embodiment 40 may be silicon oxide) sandwiched between the gate structure 50a/52a / 50b/52b and the contact 92S/92D / 94S/94D.
Regarding claim 16, Chang teaches a gate spacer 56A/56B (“gate spacer”; ¶¶. 0093, 0107) formed on a sidewall of the gate structure 50a/52a / 50b/52b, wherein the Si layer 40 is in direct contact with the gate spacer 56A/56B and the contact 92S/92D / 94S/94D.
Allowable Subject Matter
Claim 1 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, forming nanowire structures over a substrate; forming a gate structure across nanowire structures; forming a source/drain structure adjacent to the gate structure; forming a Si layer over the source/drain structure; forming a SiGe layer over the Si layer; oxidizing the SiGe layer to form an oxide layer; and forming a contact through the Si layer over the source/drain structure.
	Dependent claims 2-7 contain allowable subject matter, because they depend on the allowable subject matter of claim 1.  

Claim 8 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 8, alternately stacking first semiconductor material layers and second semiconductor layers over a substrate; patterning the first semiconductor material layers and the second semiconductor layers to form a first fin structure in a first region of the substrate and a second fin structure in a second region of the substrate; forming a gate structure across the first fin structure and the second fin structure; recessing the first fin structure and the second fin structure to form a first recess in the first region and a second recess in the second region; forming a mask layer covering the second recess and the gate structure in the second region; forming a first source/drain structure in the first recess; forming a Si layer over the first source/drain structure; removing the mask layer; forming an oxide layer over the Si layer; and forming a second source/drain structure in the second recess.
Dependent claims 9-14 contain allowable subject matter, because they depend on the allowable subject matter of claim 8.  



	Claim 17 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 17, an oxide layer formed over the Si layer; and an etch stop layer formed over the oxide layer, wherein the oxide layer and the etch stop layer are in direct contact with the gate spacer and the contact.
Claim 18 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 18, a SiGe layer formed over the Si layer; an oxide layer formed over the SiGe layer; and an etch stop layer formed over the oxide layer, wherein the SiGe layer, the oxide layer, and the etch stop layer are sandwiched between the gate spacer and the contact.
The art made of record and not relied upon is considered pertinent to Applicant's disclosure is listed on the current Notice of References Cited-892 Form. Specifically, reference C illustrates in Figure 13 of a liner 90 that as stated in paragraph 0045 contains silicon.  References D-F show the general state of the art for cmos or complementary type transistors. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
10 January 2021
/John P. Dulka/Primary Examiner, Art Unit 2895